IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                     )
IBIO, INC.,                          )
                                     )
                  Plaintiff,         )
                                     )
     v.                              ) C.A. No. 10256-VCMR
                                     )
FRAUNHOFER USA, INC.,                )
                                     )
                  Defendant.         )


                      MEMORANDUM OPINION

                      Date Submitted: April 29, 2016
                       Date Decided: July 29, 2016


Mary B. Graham, Megan Ward Cascio, Thomas Curry and Anthony D. Raucci of
MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware;
Attorneys for Plaintiff iBio, Inc.

Robert J. Katzenstein of SMITH, KATZENSTEIN & JENKINS LLP, Wilmington,
Delaware; Thomas C. O’Brien, Kimberly L. Scott and David D. O’Brien of
MILLER CANFIELD PADDOCK & STONE, Ann Arbor, Michigan; Attorneys
for Defendant Fraunhofer USA, Inc.


MONTGOMERY-REEVES, Vice Chancellor.
         This decision sprouts from a dispute regarding the extent of discovery to

which the plaintiff is entitled, but has significance that extends far beyond that.

Plaintiff iBio, Inc. and defendant Fraunhofer USA, Inc. are two biopharmaceutical

companies that have enjoyed a relatively successful commercial relationship. The

parties’ relationship stagnated and then came crumbling down when a third-party

company—PlantForm Corporation—entered the picture.              Fraunhofer agreed to

provide PlantForm—which also happens to be one of iBio’s competitors—with

certain products and services. iBio then sued PlantForm and, after Fraunhofer

intervened in that action, sued Fraunhofer as well, claiming that they were

interfering with iBio’s contractual rights and misappropriating iBio’s intellectual

property. Although iBio and PlantForm settled, the parties’ dispute pressed on.

         In this decision, the Court addresses the following threshold question: “What

is the scope of the technology in Fraunhofer’s possession -- under all of the

relevant agreements between the parties -- to which iBio has ownership rights and

to which iBio is entitled to receive a transfer from Fraunhofer?”1 For the reasons

stated in this Memorandum Opinion, I resolve that threshold question in iBio’s

favor.




1
         iBio, Inc. v. Fraunhofer USA, Inc., C.A. No. 10256-VCMR, at 7-8 (Del. Ch. Jan.
         6, 2016) (TRANSCRIPT).

                                            1
I.     BACKGROUND
       The parties largely do not dispute the underlying facts. Instead, they focus

 their attention on their competing interpretations of the relevant agreements

 between the parties. For simplicity’s sake—and because the facts of this case do

 not bear on this decision’s ultimate resolution—I recount the facts as pled in the

 Verified Amended Complaint (the “Complaint”).             I do so without drawing

 inferences in either party’s favor and mostly for background and contextual

 purposes. From a procedural standpoint, I treat it as a stipulation for decision on

 the merits on the record submitted.2

      A.     Parties
       Plaintiff iBio, Inc. (“iBio”) is a Delaware corporation that “develops and

 commercializes plant-based technology, and products derived from such

 technology, for human biopharmaceuticals and other applications.”3

       Defendant Fraunhofer USA, Inc. (“Fraunhofer”) is a Rhode Island non-profit

 corporation that owns and operates several scientific research centers throughout



 2
       See Am. Legacy Found. v. Lorillard Tobacco Co., 886 A.2d 1, 18 (Del. Ch. 2005)
       (“[U]nder Court of Chancery Rule 56(h), since neither party argues that there is a
       disputed material issue of fact, the court deems the cross-motions to be the
       equivalent of a stipulation for decision on the merits on the record submitted.
       Thus, the usual standard of drawing inferences in favor of the nonmoving party
       does not apply.” (citing Ct. Ch. R. 56(h))), aff’d, 903 A.2d 728 (Del. 2006).
 3
       Compl. ¶ 1.

                                           2
the United States, including the Fraunhofer USA Center for Molecular

Biotechnology (the “Center”) located in Newark, Delaware. The Center conducts

research and development in a number of scientific disciplines, including

pharmaceutical biotechnology.

     B.      Facts
            1.       The parties begin their commercial relationship
      According to the Complaint, in the early 2000’s, iBio sought to develop

nascent plant-based technology to make proteins for human vaccines and other

biotherapeutics.4    In particular, iBio allegedly was looking for scientists who

would, under iBio’s direction, develop such technology and “a commercially

viable, cost-effective, reliable, scalable process that would make a consistent

product.”5 As a result, iBio allegedly engaged Fraunhofer in 2003 to perform that

work through the Center.6

            2.       The parties’      commercial      relationship    yields    new
                     technologies
      The Complaint alleges that Fraunhofer was a “captive contractor” for iBio.7

Specifically, iBio claims that it provided and facilitated tens of millions of dollars


4
      Id. ¶ 18.
5
      Id.
6
      Id. ¶ 19.
7
      Id. ¶ 21.
                                          3
in funding as well as technical direction and assistance for Fraunhofer to engage in

full-time development work for iBio.8 iBio allegedly entered this relationship with

the goal of having Fraunhofer develop the plant-based biopharmaceutical

technology for iBio’s exclusive ownership.9

      The parties’ relationship is governed by a series of agreements. All told,

iBio and Fraunhofer entered into at least twenty-seven agreements—including

supplemental agreements, addendums, and amendments—between 2003 and 2014

(the “Agreements”).10 The most relevant of those Agreements, for purposes of this

action, are as follows: the Technology Transfer Agreement, effective January 1,

2004 (the “TTA”)11; Research Agreement #1, effective October 15, 2004




8
      Id.
9
      Id.
10
      Pl.’s Opening Br. App. at A1-279, B1-5; see also Oral Arg. Tr. 60 (“There were
      eight major agreements between these parties that had upwards of 72 supplements
      and amendments over time on things unrelated to our present controversy.”).
      Although some of the Agreements name parties other than iBio and Fraunhofer—
      excluding the applicable third-parties in the non-bilateral Agreements—iBio and
      Fraunhofer appear to be operating under the assumption that those entities are
      either related or predecessor entities such that iBio and Fraunhofer are bound
      under each Agreement. See, e.g., Def.’s Answering Br. 10-11 (noting that
      Fraunhofer’s counterparty in the TTA—NuCycle Therapy, Inc.—is iBio’s
      predecessor). Thus, because it is undisputed that iBio and Fraunhofer are bound
      by each of the Agreements, I accept that as a stipulated fact.
11
      Pl.’s Opening Br. App. at A1-12 (“TTA”).

                                         4
(“Research Agreement #1”)12; Research Agreement #2, effective June 1, 2006

(“Research Agreement #2”)13; the Fourth Amendment of the TTA, effective

August 20, 2007 (the “Fourth Amendment”)14; the Fifth Amendment of the TTA,

effective December 17, 2007 (the “Fifth Amendment”)15; the Sixth Amendment of

the TTA, effective September 17, 2008 (the “Sixth Amendment”)16; the Transfer

and License Agreement, effective November 3, 2008 (the “TLA”)17; the Global

Access Agreement, effective February 11, 2010 (the “GAA”)18; the Research

Services Agreement, effective December 31, 2010 (the “RSA”)19; the trilateral

Collaboration Agreement between the parties and the Health Ministry of Brazil,

effective January 4, 2011 (the “Collaboration Agreement”)20; the trilateral Material

Transfer Agreement between the parties and Novici Biotech LLC, effective




12
      Id. at A13-18 (“Research Agreement #1”).
13
      Id. at A39-42 (“Research Agreement #2”).
14
      Id. at A51-54 (“Fourth Amendment”).
15
      Id. at A55-56 (“Fifth Amendment”).
16
      Id. at A57-58 (“Sixth Amendment”).
17
      Id. at A59-71 (“TLA”).
18
      Id. at A72-81 (“GAA”).
19
      Id. at A82-107 (“RSA”).
20
      Id. at A108-34 (“Collaboration Agreement”).

                                           5
September 29, 2011 (the “MTA”)21; the Master Services Agreement, effective

June 3, 2013 (the “MSA”)22; the Terms of Settlement for the Seventh Amendment

of the TTA, effective June 30, 2013 (the “Terms of Settlement”)23; and the

Confirmatory      Assignment,   effective       July   2,   2013   (the   “Confirmatory

Assignment”).24

      By the end of 2014, the parties’ partnership had yielded at least twenty-four

U.S. patents granted or applied for and sixty foreign patents granted or applied for.

The parties also allegedly developed valuable unpatented aspects of the

technology, including “extensive confidential data and other know-how,” such as

“the design and operation of prototype and pilot plants, information and expertise

related to the manufacturing process with all its parameters, conditions, equipment,

specifications, and standard operating procedures and information about what

works and what does not work to improve protein yield and purity.” 25




21
      Def.’s Answering Br., Ex. 11 (“MTA”).
22
      Pl.’s Opening Br. App. at A243-52 (“MSA”).
23
      Id. at A253-55 (“Terms of Settlement”).
24
      Id. at B1-5 (“Confirmatory Assignment”).
25
      Compl. ¶ 31.

                                            6
            3.        A dispute arises between the parties regarding Fraunhofer’s
                      interactions with a third-party competitor of iBio’s
      In 2013, Fraunhofer entered into an agreement with PlantForm Corporation

(“PlantForm”), a Canadian biotech company and a competitor of iBio.26 That

agreement allegedly required Fraunhofer to develop plant-made pharmaceuticals

for PlantForm in violation of Fraunhofer’s agreements with iBio, which, iBio

avers, bound Fraunhofer to act exclusively for iBio in that field.27 Fraunhofer also

allegedly agreed to use iBio’s technology in the performance of its duties for

Plantform and to disclose and transfer iBio’s proprietary information and

intellectual property to PlantForm.28

     C.      Procedural History
      On October 17, 2014, iBio filed its initial complaint in this action against

PlantForm and its President and CEO, Don Stewart, for tortious interference with

contract, trade secret misappropriation, and unjust enrichment. On December 19,

2014, iBio filed an amended complaint against PlantForm and Stewart. In addition

to the three original claims, that amended complaint included a fourth claim for

tortious interference with business relations. Those two complaints sought to



26
      Id. ¶ 62.
27
      Id. ¶¶ 61-64.
28
      Id.

                                          7
prohibit PlantForm and Stewart from utilizing the technology that allegedly

belonged to iBio and sought to compel PlantForm and Stewart to return that

technology to iBio. iBio also sought monetary damages against PlantForm and

Stewart.

      On February 24, 2015, Fraunhofer moved to intervene in that action. iBio

did not oppose the motion. On March 17, 2015, iBio filed a complaint in a

separate action against Fraunhofer and its Executive Director, Vidadi Yusibov.

That complaint asserted claims against the defendants for breach of contract, trade

secret misappropriation, conversion, and violation of the Delaware Uniform

Deceptive Trade Practices Act.      On April 9, 2015, Vice Chancellor Parsons

consolidated the two actions. iBio and PlantForm eventually settled their dispute

in August 2015, and PlantForm and Stewart were dismissed with prejudice. On

September 29, 2015, iBio filed its operative amended Complaint against

Fraunhofer, which left the claims largely unchanged but dismissed Yusibov as a

defendant. In the Complaint, iBio seeks the following:

            (i) a declaration that iBio is the exclusive owner of all
            rights in the developed technology and that Fraunhofer
            has no ownership rights in the developed technology; (ii)
            a declaration that iBio is entitled to immediate transfer of
            the technology and an accompanying order of specific
            performance requiring Fraunhofer to confirm transfer of
            title to all developed technology and to facilitate the
            transfer of all information concerning the technology to
            iBio; (iii) a declaration that Fraunhofer has no right to
            use iBio’s technology except as expressly permitted in
                                         8
            the parties’ agreements and an accompanying injunction
            against further unauthorized use; and (iv) monetary
            damages for harm incurred as a result of Fraunhofer’s
            failure to transfer the technology and unauthorized use of
            the technology.29

      The crux of the Complaint is that the agreements between the parties provide

that iBio exclusively owns all of the patented and unpatented aspects of the

technology and that Fraunhofer breached those agreements by refusing to transfer

and improperly using iBio’s technology in contravention of iBio’s proprietary

rights. As such, I bifurcated the action to resolve the following threshold question

(the “Threshold Question”) before proceeding with the rest of the case: “What is

the scope of the technology in Fraunhofer’s possession -- under all of the relevant

agreements between the parties -- to which iBio has ownership rights and to which

iBio is entitled to receive a transfer from Fraunhofer?”30 The parties subsequently

agreed to that approach31 and submitted briefs supporting their competing

interpretations of the Agreements. I then held oral argument on the Threshold




29
      Compl. ¶ 14.
30
      iBio, Inc. v. Fraunhofer USA, Inc., C.A. No. 10256-VCMR, at 7-8 (Del. Ch. Jan.
      6, 2016) (TRANSCRIPT).
31
      On January 14, 2016, the parties submitted a joint stipulation “agree[ing] with the
      procedure suggested by the Court.” Stipulation and [Proposed] Order Regarding
      Briefing of the Threshold Question, Docket Item No. 136, at 1.

                                           9
Question on April 29, 2016. This Memorandum Opinion contains my ruling on the

Threshold Question.

     D.      Parties’ Contentions
      According to iBio, the TTA, the Fourth Amendment, and the TLA “contain

the most comprehensive and detailed descriptions of rights in the technology.”32

iBio contends that those three Agreements demonstrate that the parties intended

that iBio be granted exclusive ownership of all technology that Fraunhofer

developed pursuant to the Agreements and required Fraunhofer to execute a

transfer to iBio of that technology. iBio also highlights the “operative provisions”

in certain of the other Agreements which “reaffirm the broad scope of iBio’s rights

under the TTA and TLA.”33        Finally, iBio argues that neither the Terms of

Settlement nor the Confirmatory Assignment limited or waived any of iBio’s

ownership rights over the technology. As such, iBio proposes that the Threshold

Question be answered as follows:

             The scope of iBio’s ownership rights to technology and
             rights to receive transfer of technology, pursuant to its
             agreements with Fraunhofer: (1) encompasses all
             proprietary rights of any kind to technology in the area of
             plant-based manufacturing technologies, techniques and
             methodologies and associated improvements, whether for
             the expression of vaccines and therapeutic proteins or


32
      Pl.’s Opening Br. 5.
33
      Id. at 5, 13-21.

                                         10
                otherwise, whether previously owned by Fraunhofer,
                developed for iBio pursuant to the TTA, or otherwise; (2)
                is not limited to the 49 United States patents and patent
                applications listed in the 2013 Confirmatory Assignment;
                and (3) includes know-how.34

         Fraunhofer, on the other hand, contends that iBio, in its Complaint, waived

its claims to proprietary technology that was “developed by [Fraunhofer] for iBio

pursuant to the TTA . . . in a defined field that excluded genetically-modified

plants.”35 iBio discovery responses also purportedly “confirmed . . . that the

disputed technology is limited to alleged proprietary know-how that does not rise

to the level of a statutory trade secret.”36 In addition, Fraunhofer interprets the

Agreements more narrowly than iBio. According to Fraunhofer, iBio only is

entitled to specifically enumerated patents and patent applications rather than all

the “know-how” and other peripheral intellectual property to which iBio claims a

right.     Fraunhofer highlights the Terms of Settlement and the Confirmatory

Assignment as evidence that iBio released all claims beyond those forty-nine

patent and patent applications. Finally, and in the alternative, Fraunhofer contends




34
         Id. at 32.
35
         Def.’s Answering Br. 1.
36
         Id.
                                           11
 that iBio’s right to receive a technology transfer from Fraunhofer is conditioned on

 certain “financial and other contract obligations” that iBio never fulfilled.37

II.    ANALYSIS

      A.      Legal Standard
       Resolution of the Threshold Question requires me to interpret the relevant

 Agreements’ operative provisions to determine iBio’s rights thereunder. “The

 proper construction of any contract . . . is purely a question of law.”38 “When

 interpreting a contract, the court’s role is to effectuate the parties’ intent based on

 the parties’ words and the plain meaning of those words.”39                “Clear and

 unambiguous language . . . should be given its ordinary and usual meaning.” 40

 “Contractual interpretation operates under the assumption that the parties never

 include superfluous verbiage in their agreement, and that each word should be

 given meaning and effect by the court.”41 Thus, “‘[i]n upholding the intentions of



 37
       Id.
 38
       Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1195
       (Del. 1992).
 39
       Zimmerman v. Crothall, 62 A.3d 676, 690 (Del. Ch. 2013) (citing Lorillard
       Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006)).
 40
       Lorillard Tobacco, 903 A.2d at 739 (quoting Rhone-Poulenc, 616 A.2d at 1195-
       96).
 41
       NAMA Hldgs., LLC v. World Mkt. Ctr. Venture, LLC, 948 A.2d 411, 419 (Del. Ch.
       2007), aff’d, 945 A.2d 594 (Del. 2008).

                                           12
the parties, a court must construe the agreement as a whole, giving effect to all

provisions therein.’ The meaning inferred from a particular provision cannot

control the meaning of the entire agreement if such an inference conflicts with the

agreement’s overall scheme or plan.”42

      “If a contract is unambiguous, extrinsic evidence may not be used to

interpret the intent of the parties, to vary the terms of the contract or to create an

ambiguity.”43 If a contract is ambiguous, however, a court may consider extrinsic

evidence, including “evidence of prior agreements and communications of the

parties as well as trade usage or course of dealing.”44 “Contract language is not

ambiguous simply because the parties disagree on its meaning.”45 “Rather, a

contract is ambiguous only when the provisions in controversy are reasonably or

fairly susceptible of different interpretations or may have two or more different

meanings.”46



42
      GMG Capital Invs., LLC v. Athenian Venture P’rs I, L.P., 36 A.3d 776, 779 (Del.
      2012) (quoting E.I. du Pont de Nemours and Co., Inc. v. Shell Oil Co., 498 A.2d
      1108, 1113 (Del. 1985)).
43
      Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232 (Del.
      1997).
44
      Id. at 1233.
45
      E.I. du Pont de Nemours & Co., Inc. v. Allstate Ins. Co., 693 A.2d 1059, 1061
      (Del. 1997).
46
      Rhone-Poulenc, 616 A.2d at 1196.

                                         13
     B.      The Agreements Entitle iBio to Broad Ownership Rights over the
             Technology

            1.      The Unamended TTA supports Fraunhofer’s interpretation
                    of the Agreements
      The TTA is the first of the Agreements. The TTA, therefore, describes the

initial framework of the parties’ relationship. As implied by its name, the TTA

contemplates an eventual transfer of certain technology from Fraunhofer to iBio.

“Fraunhofer was to be the owner of the technology being developed and iBio was

to be the exclusive licensee until November 2008, when iBio would have the

option to make a ‘Title Payment’ and thereupon become the owner of the

technology.”47

      The TTA’s framework is set out at a high level in the TTA’s Recitals.48 In

its First Recital, the TTA states as follows:

             Fraunhofer owns and will endeavor to develop certain
             exclusive rights to the proprietary technology and
             intellectual property specifically described in Appendix
             A (the “Technology”) in the area of expression,
             engineering, testing, production and validation of human
             vaccines, human antibodies and human therapeutic
             proteins in plants (the “Field”); The Field does not


47
      Pl.’s Opening Br. 5-6 (citing TTA §§ 2.1, 3.3).
48
      Although the Court generally looks to an agreement’s recitals when the operative
      provisions are ambiguous, see Citadel Hldg. Corp. v. Roven, 603 A.2d 818, 822-
      23 (Del. 1992), “recitals [that] appear to include substantive, definitional language
      that is consistent with the” agreement’s other provisions “should not be ignored.”
      UtiliSave, LLC v. Miele, 2015 WL 5458960, at *7 (Del. Ch. Sept. 17, 2015).

                                           14
             include industrial biocatalysis, veterinary applications,
             diagnostic applications, both human and other,
             agricultural and environmental applications . . . .49

That Recital is relevant not only because it informs the Court as to the default

position at which the parties began when their relationship first started, but also

because it defines two terms—“Technology” and “Field”—which are important to

this dispute and defined in varying ways throughout the Agreements. The TTA’s

Second Recital describes the ultimate technology transfer that the parties

anticipate, stating that “[iBio] desires to acquire the Technology, subject to the

retention of certain rights in the Technology by Fraunhofer, in the Field in

accordance with the terms and conditions of this Agreement.”50

      The mechanisms that effectuate the TTA’s framework are laid out in detail

in Sections 2.1 and 3.3. Section 2.1(a) provides that “Fraunhofer grants to [iBio]

an exclusive license to use and to develop products derived from or incorporating

the Technology in the Field.”51 Section 3.3 requires iBio to pay Fraunhofer the

“Title Payment” of $250,000 on November 2, 2008 in exchange for “full title to

the Technology and Improvements,” in addition to other “Additional Payments”




49
      TTA, First Recital.
50
      Id., Second Recital.
51
      Id. § 2.1(a).

                                        15
that iBio is obligated to make after the technology transfer.52 And, although the

TTA grants iBio title to the Technology and Improvements upon making the Title

Payment, Section 2.1(b) reserves for Fraunhofer “a perpetual, world-wide, royalty-

free license to . . . (i) perform research utilizing the Technology or Improvements,

in any field, on a non-exclusive basis; and (ii) commercialize the Technology and

Improvements for application outside of the Field on an exclusive basis.”53

      Finally, Appendix A to the TTA, titled “Licensed Technology,” begins with

an introductory clause: “[t]he following patent applications filed by Fraunhofer

prior to the effective date of this Agreement and license rights held by Fraunhofer

on the date of this Agreement, to the extent the intellectual property described

therein applies to the Field.”54 Appendix A then lists the five relevant patent

applications that Fraunhofer presumably had pending at the time, the license rights

to peptide technology that Fraunhofer held on that date, and “[a]ll patent

applications claiming inventions in the Field filed by Fraunhofer . . . between the

date of this Agreement and December 31, 2008, to the extent the intellectual

property described therein applies to the Field.”55


52
      Id. § 3.3.
53
      Id. § 2.1(b).
54
      Id., App. A.
55
      Id.

                                          16
      Standing alone, therefore, the TTA appears to favor Fraunhofer’s

interpretation of the scope of the Technology. Upon making the Title Payment,

iBio was entitled to Technology and Improvements.           Appendix A, which is

incorporated by reference into the definition of Technology, includes only current

and future patent applications and license rights.            Section 6.1 defines

“Improvements” as “all modifications, revisions, additions, customizations and

enhancements” made by Fraunhofer to the Technology. 56 Those definitions do not

include iBio’s broader claims of intellectual property rights, such as know-how.

      I note, however, that Section 6.2 obligates Fraunhofer to protect its

“Intellectual Property Rights in the Technology and . . . Improvements in the

Field.”57   Section 6.2 subsequently defines “Intellectual Property Rights” as

follows:

             [A]ny and all proprietary rights provided under: (i) patent
             law; (ii) copyright law; (iii) trademark law; (iv) design
             patent or industrial design law; or (v) any other statutory
             provision or common law principle applicable to this
             Agreement, including trade secret law, which may
             provide a right in either ideas, formulae, algorithms,
             concepts, inventions or know-how generally, or the
             expression or use of such ideas, formulae, algorithms,
             concepts, inventions or know-how.58


56
      Id. § 6.1.
57
      Id. § 6.2.
58
      Id.
                                         17
This Section can be interpreted in two conflicting ways.

      The fact that the TTA required Fraunhofer to protect those Intellectual

Property Rights may imply that the parties intended that iBio receive the benefit of

those Rights, either through the ultimate technology transfer or through some

other, more informal method. Alternatively, the fact that Intellectual Property

Rights were not included along with Technology and Improvements in the

technology transfer, despite being defined explicitly in the TTA, may indicate that

the parties intended the Intellectual Property Rights not be transferred from

Fraunhofer to iBio.59 Because the second of these two contrary interpretations of

Section 6.2 is more reasonable, I conclude that the TTA favors Fraunhofer’s

interpretation of the Agreements.60 Although the parties’ competing, reasonable

interpretations of the TTA may indicate ambiguity, I need not resort to extraneous

evidence because the Fourth Amendment eliminates that ambiguity in iBio’s favor.


59
      See Active Asset Recovery, Inc. v. Real Estate Asset Recovery Servs., Inc., 1999
      WL 743479, at *11 (Del. Ch. Sept. 10, 1999) (citing ARTHUR L. CORBIN, 3
      CORBIN ON CONTRACTS § 552 at 206 (1906) (“If one subject is specifically named,
      or if several subjects of a larger class are specifically enumerated, and there are no
      general words to show that other subjects of that class are included, it may
      reasonably be inferred that the subjects not specifically named were intended to be
      excluded.”)) (applying the rule expressio unius est exclusio alterius in the contract
      interpretation context).
60
      But see Oral Arg. Tr. 67 (“THE COURT: . . . Does the fact that Section 6.2 of [the
      TTA] obligate[s] Fraunhofer to maintain and protect intellectual property rights
      imply that those rights were going to be transferred to iBio? [Fraunhofer’s
      Counsel]: They might be, yes. . . . Yeah, I think that’s fair.”).

                                            18
            2.     The Fourth Amendment supports iBio’s interpretation of
                   the Agreements
      The TTA cannot be interpreted on a standalone basis because it has been

supplemented and amended numerous times. Notably, the parties entered into the

Fourth Amendment to extend Fraunhofer’s obligation to continue developing

technology through the end of 2014.61 The Fourth Amendment also appears to

expand the scope of the technology transfer. Section 1 confirms that iBio is

entitled to receive “full title to the Technology and Improvements with exclusive

rights in the Field upon making the November 2008 Title Payment.62 Section 1

also provides, in relevant part, that Fraunhofer “will continue until December 31,

2009 to enhance the Technology and Intellectual Property related to the

Technology and Improvements for [iBio] and formally to transfer and convey

rights thereto to [iBio] as and when requested by [iBio].”63

      Further, Section 2 states as follows:

             “During the five (5) year period commencing January 1,
             2010 . . . and ending December 31, 2014, Fraunhofer
             shall (i) further develop exclusively for and transfer to
             [iBio] rights to proprietary technology and Intellectual
             Property Rights (the “Technology”) in the area of
             expression, engineering, testing, production and


61
      Fourth Amendment §§ 2, 6.
62
      Id. § 1.
63
      Id. (emphasis added).

                                         19
             validation of human vaccines, human antibodies and
             human therapeutic proteins in plants, veterinary
             applications of plant-based influenza vaccines, including
             commercial process and production techniques and
             methodologies related to those applications; (ii) facilitate
             technology transfer and implementation by or for [iBio];
             and (iii) provide access to Fraunhofer personnel and
             facilities, as appropriate, to support [iBio] efforts to
             commercialize the Technology.64

Similar to the TTA, the Fourth Amendment confirms that “Fraunhofer reserves the

rights to the commercial process and production techniques and methodologies for

applications outside of the Field.”65     Finally, Section 10 states that “[u]nless

otherwise provided in this Amendment . . . the defined terms shall have the

meanings attributed to them” in the TTA.66

      The Fourth Amendment, therefore, appears to have amended the term

“Technology,” and, consequently, the scope of the technology to be transferred

from Fraunhofer to iBio. As I observed above, the TTA only entitles iBio to a

transfer of Technology and Improvements. The TTA also excludes Intellectual

Property Rights from the definition of Technology. Under the Fourth Amendment,

however, the definition of Technology includes Intellectual Property Rights. And,

because Intellectual Property Rights are not defined in the Fourth Amendment, the


64
      Id. § 2.
65
      Id.
66
      Id. § 10.

                                         20
TTA’s definition of that term controls. Thus, it appears that both the technology

transfer that iBio is entitled to upon making the Title Payment67 and the additional

Technology that Fraunhofer developed for iBio through December 31, 201468

include Intellectual Property Rights.69 Because Intellectual Property Rights are

defined broadly in the TTA,70 I conclude that the TTA, as amended by the Fourth

Amendment, supports iBio’s interpretation of the Agreements.

              3.     The TLA supports iBio’s interpretation of the Agreements
      The TLA is the most hotly debated of the Agreements. iBio made the Title

Payment, and the parties executed the TLA to effectuate the title conveyance

contemplated by the TTA as of November 3, 2008. The TLA’s Fifth Recital states

as follows:

               [T]he Parties now desire to enter into this Agreement by
               which (i) Fraunhofer shall transfer to [iBio], full title to
               the Technology and Improvements (as defined below);
               and (ii) [iBio] shall grant Fraunhofer a license to use such
               proprietary technology and intellectual property rights on
               a non-exclusive basis solely for research purposes and an


67
      See Fourth Amendment § 1; TTA §§ 2.1, 3.3.
68
      See Fourth Amendment §§ 2, 6.
69
      Section 1 of the Fourth Amendment refers to Intellectual Property rather than
      Intellectual Property Rights. Id. § 1. Neither the TTA nor the Fourth Amendment
      defines “Intellectual Property.” That said, the inclusion of this term does not
      impact my analysis because Section 1 also include Technology, which the Fourth
      Amendment appears to have amended to include Intellectual Property Rights.
70
      See supra text accompanying note 58.

                                           21
             exclusive license to commercialize such proprietary
             technology and intellectual property rights outside of the
             Field (as defined below).71

“Technology” is defined as “the technology and Intellectual Property Rights (i)

described in the patents and applications identified or (ii) otherwise referred to in

the attached Appendix A.”72 “Improvements” is defined as “all modifications,

revisions, additions, customizations and enhancements to the Technology,

including all Intellectual Property Rights related thereto.”73 The term “Field”

includes “the area of expression, engineering, testing, production and validation of

human vaccines, human antibodies, human therapeutics, influenza vaccine antigens

for veterinary use, and antibodies for influenza diagnostics produced in plants,

including commercial process and production techniques and methodologies

related to those applications” and excludes “industrial biocatalysis, reagent

applications, veterinary applications, diagnostic applications, both human and

other, agricultural and environmental applications, except as otherwise specifically




71
      TLA, Fifth Recital.
72
      Id. § 1.13.
73
      Id. § 1.4.

                                         22
provided” in the TLA.74       And, the TLA’s definition of “Intellectual Property

Rights” is identical to that term’s definition in the TTA.75

                   a.      Sections 2.1 and 8.1 and Appendix A to the TLA
      The parties base their competing interpretations of the TLA on three main

provisions. The first of those provisions is Section 2.1, which states, in relevant

part, that “Fraunhofer hereby assigns, transfers and delivers to [iBio] . . . all right,

title and interest in and to the Technology and Improvements including the

Intellectual Property Rights developed in connection with the Research

Agreements.”76 The “Research Agreements” include Research Agreement #1 and

Research Agreement #2. The parties entered into those Research Agreements to

define the parameters of discrete projects that Fraunhofer performed on iBio’s

behalf. Because both of the Research Agreements explicitly acknowledge that the

technology developed pursuant to those Agreements fall within the scope of the

TTA and shall be transferred to iBio under the TTA,77 they can be viewed as

supplemental to the TTA.



74
      Id. § 1.3.
75
      Compare id. § 1.5, with TTA § 6.2.
76
      TLA § 2.1.
77
      Research Agreement #1 § 2 (“[T]he parties hereby acknowledge that any
      intellectual property in the area of expression, engineering, testing, production and
      validation of human vaccines, human antibodies and human therapeutic proteins in
                                           23
      The second relevant provision is Section 8.1. Under Section 8.1, “[a]ll right,

title and interest in and to the Technology and Improvements, including the

Intellectual Property Rights relating thereto, shall be and remain the sole and

complete property of [iBio].”78       Section 8.1 also provides that “Fraunhofer

recognizes and acknowledges [iBio’s] exclusive ownership of the Technology and

Improvements, including all the Intellectual Property Rights relating thereto” and

requires Fraunhofer to “execute such additional documents as may be necessary to

perfect [iBio’s] ownership of such rights.”79

      The third and final provision is Appendix A to the TLA. Appendix A,

which is incorporated by reference into the definition of Technology, includes the

following introductory paragraph:

             All technology and intellectual property in the area of
             plant-based manufacturing technologies, techniques and
             methodologies and associated improvements, whether for
             the expression of vaccines and therapeutic proteins or
             otherwise, whether previously developed or owned by



      plants owned or controlled by Fraunhofer, and/or arising out of the work described
      in this Agreement, falls within the scope of the [TTA]. Fraunhofer shall and
      hereby does transfer all of the relevant rights to its inventions pursuant to that
      [TTA].”); Research Agreement #2 § 5 (“All of the Technology and Improvements
      created pursuant to the Prior Agreements (as modified and supplemented by this
      agreement) shall be included in the transfer or licensing of Technology and
      Improvements described in Section 3.3 of the [TTA].”).
78
      Id. § 8.1.
79
      Id.

                                          24
            [Fraunhofer], developed for [iBio] pursuant to the TTA,
            or otherwise, including, but not limited to the following
            patent applications and license rights held by
            [Fraunhofer] on the date of the [TTA].80

That paragraph is followed by the same patent applications and license rights that

are included in Appendix A to the TTA. Appendix A to the TLA concludes with

the following two sentences:

            All patent applications filed by [Fraunhofer] with regard
            to work product developed by [Fraunhofer] at any time
            under the TTA. Technology shall not include any
            intellectual property that is developed in whole or in part
            by the Fraunhofer Institute for Molecular Biology and
            Applied Ecology, which is headquartered in Aachen,
            Germany.81

      Based on Sections 2.1 and 8.1 and Appendix A, Fraunhofer contends that the

TLA only conveyed to iBio ownership of the patent applications and the license

rights enumerated in Appendix A and the thirty-four patent applications that

Fraunhofer had filed by November 2008 under the TTA.82 iBio, on the other hand,

interprets those provisions as entitling it to “all proprietary rights of any kind

developed by Fraunhofer ‘in the area of plant-based manufacturing technologies,

techniques and methodologies and associated improvements, whether for the



80
      Id., App. A.
81
      Id.
82
      Def.’s Answering Br. 15-16.

                                        25
expression of vaccines and therapeutic proteins or otherwise, whether previously

developed or owned by [Fraunhofer], developed for [iBio] or otherwise.’”83 The

parties agree that Section 2.1 is the operative provision that effectuates the TLA’s

title conveyance. And, the parties agree that the scope of the technology conveyed

via Section 2.1 should be determined by reference to Appendix A.               Their

disagreement, therefore, hinges on the proper construction of Appendix A’s

introductory clause.84

      According to Fraunhofer, the general statement in the opening paragraph of

Appendix A is limited by the more specific, subsequent references in that

Appendix. Although that opening paragraph indicates that iBio is entitled to “[a]ll

technology and intellectual property,”85 Fraunhofer points out that the definition of

Technology is limited to patents, patent applications, and Intellectual Property

Rights.86 Because the phrase “[a]ll technology and intellectual property” does not

identify or reference any patents, patent applications, or “proprietary rights under

patent, copyright, trademark, design patent, or industrial law, or under any other

statutory or common law principle,” Fraunhofer contends that Appendix A’s


83
      Pl.’s Opening Br. 9 (quoting TLA, App. A).
84
      Def.’s Answering Br. 15-18; Pl.’s Reply Br. 4-7.
85
      TLA, App. A.
86
      Def.’s Answering Br. 16 (citing TLA § 1.13).

                                          26
introductory clause should be ignored in favor of that Appendix’s enumerated

patent applications, license rights, and reference to the “patent applications filed by

[Fraunhofer] with regard to work product developed by [Fraunhofer] at any time

under the TTA.”87

      In addition, Fraunhofer denies that the final phrase in Appendix A’s opening

clause—stating that the Technology “includ[es] but [is] not limited to the

following [enumerated] patent applications and license rights”88—indicates “that

the technology and intellectual property that follows is not a complete list of what

was assigned to iBio.”89         Rather, Fraunhofer reads that phrase simply as

differentiating between the “five patent applications and one set of license rights

held by [Fraunhofer] on December 18, 2003”—i.e., the date the parties entered into

the TTA—and the patent applications that Fraunhofer filed based on work

developed under the TTA, which “were clearly not held by [Fraunhofer] on the

date of the original TTA, and thus fall outside the scope of the ‘including but not

limited to’ clause.”90




87
      Id. at 16-17 (quoting TLA, App. A) (emphasis omitted).
88
      TLA, App. A.
89
      Def.’s Answering Br. 17.
90
      Id. at 17-18 (quoting TLA, App. A).

                                            27
      Fraunhofer’s reading of the TLA is flawed. As an initial matter, Fraunhofer

strains the bounds of reasonableness to convince the Court that it should disregard

the bulk of Appendix A’s opening paragraph. Fraunhofer’s position appears to be

based on its view that the TLA’s definition of Technology is limited to “patents

and applications” and “Intellectual Property Rights.”91 Not so. The TLA states

that “‘Technology’ shall include the technology and Intellectual Property Rights (i)

described in the patents and applications identified or (ii) otherwise referred to in

the attached Appendix A.”92        Accepting Fraunhofer’s interpretation of that

provision would require the Court to ignore the word “technology,” which is an

undefined term that implies that Technology includes more than Intellectual

Property Rights and patents and applications. The Court also would be forced to

ignore the presence of romanettes (i) and (ii), which indicate that the “technology

and Intellectual Property Rights . . . described in the patents and applications

identified” is a category of Technology separate from the “technology and

Intellectual Property Rights . . . otherwise referred to in the attached Appendix A”

rather than a modifier that limits the phrase “otherwise referred to in the attached

Appendix A” to “patents and applications.”93


91
      TLA § 1.13.
92
      Id.
93
      Id.
                                         28
      Based on this construction, the five patent applications enumerated in

Appendix A constitute “patents and applications identified.”94 The license rights

and the patent applications filed based on Fraunhofer’s development work pursuant

to the TTA constitute “technology and Intellectual Property Rights . . . otherwise

referred to in the attached Appendix A.”95 And, Appendix A’s initial clause—

“[a]ll technology and intellectual property in the area of plant-based manufacturing

technologies, techniques and methodologies and associated improvements, whether

for the expression of vaccines and therapeutic proteins or otherwise, whether

previously developed or owned by [Fruanhofer], developed for [iBio] pursuant to

the TTA, or otherwise”96—certainly also constitutes “technology and Intellectual

Property Rights . . . otherwise referred to in the attached Appendix A.”97 Appendix

A’s “including, but not limited to” language, therefore, extends beyond the patent

applications that Fraunhofer filed pursuant to its development work under the

TTA. Fraunhofer’s alternative interpretation is disfavored because it would render

Appendix A’s opening clause superfluous.98


94
      Id.
95
      Id.
96
      Id., App. A.
97
      Id. § 1.13.
98
      NAMA Hldgs., 948 A.2d at 419.

                                        29
      Further, iBio’s interpretation of Appendix A is supported by Section 8.1 of

the TLA. That Section—which Fraunhofer does not address in its brief—indicates

that iBio owns “the Technology and Improvements, including the Intellectual

Property Rights relating thereto.”99 The TLA’s definition of Intellectual Property

Rights is broad and includes “any and all proprietary rights provided under: (i)

patent law; (ii) copyright law; (iii) trademark law; (iv) design patent or industrial

law; or (v) any other statutory provision or common law principle applicable to

[the TLA].”100 Under Section 8.1, therefore, Fraunhofer acknowledges and agrees

to “execute such additional documents as may be necessary to perfect” iBio’s

ownership of Intellectual Property Rights.101 Fraunhofer, however, insists that the

intellectual property TLA conveyed to iBio included only the patent applications

and the license rights enumerated in Appendix A and the thirty-four patent

applications that Fraunhofer had filed by November 2008 under the TTA. 102 In

fact, Fraunhofer expressly denies that iBio is entitled to any “proprietary rights

under patent, copyright, trademark, design patent, or industrial law, or under any

other statutory or common law principle” because Appendix A does not make


99
      TLA § 8.1.
100
      Id. § 1.5.
101
      Id. § 8.1.
102
      Def.’s Answering Br. 15-16.

                                         30
explicit reference to any such rights.103 Thus, while Fraunhofer’s construction of

the TLA would contradict Section 8.1, iBio’s interpretation comports with it.104 As

a result, I conclude that Sections 2.1 and 8.1 and Appendix A all support iBio’s

interpretation of the Agreements.

                  b.      Fraunhofer’s other arguments
      Fraunhofer makes four additional arguments in opposition to iBio’s

interpretation of the TLA.    First, Fraunhofer points out that the scope of the

technology conveyed to iBio in the TLA is narrower than the technology licensed

to iBio in the TTA. Specifically, Fraunhofer highlights the fact that the second to

last paragraph of Appendix A to the TTA includes “‘[a]ll patent applications

claiming inventions in the Field’ filed by [Fraunhofer] between the date of the

TTA and December 31, 2008,”105 whereas the last paragraph of Appendix A to the

TLA includes “‘[a]ll patent applications filed by [Fraunhofer] with regard to work

product developed by [Fraunhofer] at any time under the TTA.’”106 According to

Fraunhofer, therefore, “[i]t simply makes no sense that when the parties plainly

103
      Def.’s Answering Br. 16-17 (emphasis omitted).
104
      See GMG Capital Invs., LLC, 36 A.3d at 779 (“In upholding the intentions of the
      parties, a court must construe the agreement as a whole, giving effect to all
      provisions therein.” (quoting E.I. du Pont de Nemours and Co., Inc., 498 A.2d at
      1113)).
105
      Def.’s Answering Br. 19 (quoting TTA, App. A).
106
      Id. (quoting TLA, App. A).

                                         31
narrowed the scope of the Technology conveyed, they also . . . expanded it to all

plant-based technology and intellectual property.”107

      In reality, it is Fraunhofer’s argument that “makes no sense.” Under the

transitive property of equality,108 because (1) Appendix A to the TLA includes all

patent applications that Fraunhofer filed under the TTA, and (2) because Appendix

A to the TTA includes all patent applications filed in the Field, then (3) Appendix

A to the TLA necessarily includes all patent applications filed in the Field. It is

unreasonable, therefore, to interpret the TLA as narrower than the TTA. Further,

Fraunhofer’s argument, taken as true, actually lends additional credence to iBio’s

interpretation of Appendix A to the TLA. The TLA was intended to effectuate the

title conveyance contemplated by the TTA. Fraunhofer contends that the phrase

“patent applications filed . . . under the TTA”109 excludes certain “patent

applications claiming inventions in the Field,”110 making the TLA narrower than

the TTA.    If that is true, then it makes more sense to interpret the opening

paragraph in Appendix A to the TLA as extending iBio’s ownership rights beyond

the patent applications and the license rights enumerated in Appendix A and the


107
      Def.’s Answering Br. 19.
108
      Under the transitive property of equality, if a=b and b=c, then a=c.
109
      TLA, App. A (emphasis added).
110
      TTA, App. A (emphasis added).

                                           32
thirty-four patent applications that Fraunhofer had filed by November 2008 under

the TTA.    Otherwise, the TLA’s stated intent of effectuating the TTA’s title

conveyance would fail, as certain patent applications claiming inventions in the

Field would be excluded from that conveyance.

      Second, Fraunhofer highlights Section 9.2 of the TLA, which provides, in

relevant part, as follows:

             Fraunhofer further represents, warrants and covenants to
             [iBio], and acknowledges that [iBio] has relied upon the
             completeness and accuracy of such representations,
             warranties and covenants in entering into this Agreement,
             that . . . during the period from January 1, 2004 through
             November 2, 2008, Fraunhofer has not created any
             Technology, Improvements or related Intellectual
             Property Rights other than those being assigned to [iBio]
             pursuant to this Agreement . . . .111

According to Fraunhofer, iBio’s interpretation of the TLA would render Section

9.2 superfluous because “[i]f, as iBio says, the Technology and Improvements

assigned under the TLA consisted of ‘all technology and intellectual property in

the area of plant-based manufacturing,’ there could logically be no ‘other’

Technology and Improvements that were not assigned to iBio.”112 I disagree.

      Although Section 9.2 may be somewhat redundant, its language is not

superfluous to the extent that it provides iBio with additional comfort “that

111
      TLA § 9.2.
112
      Def.’s Answering Br. 20.

                                        33
Fraunhofer had developed technology exclusively for iBio, and that everything

developed was being transferred to iBio, not given to others or secretly retained by

Fraunhofer for its own use.”113 Fraunhofer also ignores that regardless of whether

the Court interprets the TLA’s other provisions in Fraunhofer’s or iBio’s favor,

their argument that Section 9.2 is superfluous applies with equal force. In other

words, Section 9.2 provides that the “Technology and Improvements” only

includes that which is being conveyed to iBio under the TLA, no matter the scope

of the “Technology and Improvements.” Section 9.2, therefore, does not bear on

either party’s interpretation of the TLA.

      Third, Fraunhofer posits that three policy considerations counsel against

iBio’s broad interpretation of the TLA: (1) “[g]eneralized statements of intellectual

property rights” do not provide “reasonable notice to the contracting parties, the

public, and ultimately the courts, who are asked to determine and enforce

intellectual property rights”114; (2) “broad, sweeping statements can be anti-

competitive and an unlawful restraint on trade”115; and (3) “courts will not uphold




113
      Pl.’s Reply Br. 8.
114
      Def.’s Answering Br. 20 (citing Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d
      983, 990-91 (S.D. Cal. 2012); Schwan’s Consumer Brands N. Am., Inc. v. Home
      Run Inn, Inc., 2005 WL 3434376, at*5 (D. Minn. Dec. 9, 2005)).
115
      Id. at 21 (citing Vigoro Indus., Inc. v. Crisp, 82 F.3d 785, 790 (8th Cir. 1996)).

                                            34
agreements purporting to transfer or restrict knowledge in the public domain, as

such agreements would impermissibly infringe on the free flow of information.”116

      As an initial matter, the cases that Fraunhofer cites are inapposite. Those

decisions simply do not involve the contractual interpretation of agreements

providing for the transfer of intellectual property rights. Further, the policies that

Fraunhofer identified are not implicated by iBio’s interpretation of the TLA

because the parties are sophisticated commercial actors that agreed to a reasonably

precise description of the scope of the technology at issue. Just because all of the

technology conveyed to iBio is not enumerated in the TLA does not render that

Agreement vague or overly broad. And, the TLA only conveys to iBio ownership

of intellectual property rights that are protected under relevant intellectual property

laws.117

      Fourth and finally, Fraunhofer contends that the Court should reject iBio’s

interpretation of the TLA because it “would lead to a patently absurd result” that

“[n]o reasonable person would have expected . . . when executing the TLA.”118



116
      Id. (citing Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 156
      (1989)).
117
      See TLA § 1.5 (limiting the TLA’s definition of “Intellectual Property Rights” to
      “proprietary rights provided under” various bodies of intellectual property law).
118
      Def.’s Answering Br. 22 (citing Finger Lakes Capital P’rs, LLC v. Honeoye Lake
      Acq., LLC, 2015 WL 6455367, at *8 (Del. Ch. Oct. 26, 2015)).

                                          35
Fraunhofer maintains that none of the Agreements that preceded the TLA entitled

iBio to the same, broad intellectual property rights to which iBio claims ownership

under the TLA. Yet, according to Fraunhofer, iBio’s required payments under the

TLA do not reflect the value of the technology that iBio seeks.             As such,

Fraunhofer points out that “[i]f [it] had actually agreed to assign to iBio all rights

[Fraunhofer] had ever held or developed for anyone in all technology and

intellectual property in the area of plant-based manufacturing”—which may

preclude Fraunhofer from performing such services for any other party and force

the Center to shut down—then it would have sought equivalent compensation.119

      Fraunhofer’s position, however, rests on one fatal premise: that iBio

interprets the TLA as expanding the scope of the relevant technology far beyond

what was contemplated by prior Agreements. On the contrary, the scope of the

technology described in the TLA is consistent with the TTA, as modified by the

Fourth Amendment.       The Fourth Amendment entitles iBio to all “proprietary

technology and Intellectual Property Rights in the area of expression, engineering,

testing, production and validation of human vaccines, human antibodies and

human therapeutic proteins in plants, veterinary applications of plant-based

influenza vaccines, including commercial process and production techniques and



119
      Def.’s Answering Br. 22.

                                         36
methodologies related to those applications.”120 The TLA entitles iBio to “[a]ll

technology and intellectual property in the area of plant-based manufacturing

technologies, techniques and methodologies and associated improvements, whether

for the expression of vaccines and therapeutic proteins or otherwise, whether

previously developed or owned by [Fraunhofer], developed for [iBio] pursuant to

the TTA, or otherwise.”121 “To the extent technology is described more broadly in

the TLA than the original TTA, the description reflects that the TTA was written at

the outset of the parties’ relationship while the TLA was written after years of

development work.”122

      The parties also dispute whether the $17 million that iBio allegedly paid to

Fraunhofer under the Agreements123 is commensurate with the ownership rights

iBio claims under the TLA.           Fraunhofer, for its part, maintains that

“[p]harmaceutical research is not inexpensive” and that “[t]he payments iBio made

under the TTA for over a decade of research and development are not at the high

end of what this Court has seen.”124 Because I conclude that the TLA, on its face,


120
      Fourth Amendment § 2.
121
      TLA, App. A.
122
      Pl.’s Reply Br. 14.
123
      Compl. ¶ 4.
124
      Def.’s Answering Br. 21-22.

                                        37
unambiguously expresses the parties’ intent regarding the scope of the technology

being conveyed to iBio, I decline to entertain any arguments regarding the

sufficiency of the corresponding consideration in the context of other, similar such

agreements.125

            4.      The other Agreements do not support Fraunhofer’s
                    interpretation of the Agreements
      The parties also debate whether the Fifth Amendment, the Sixth

Amendment, the GAA, the RSA, and the Collaboration Agreement bear on the

Threshold Question. As to both the Fifth Amendment and the Sixth Amendment,

Fraunhofer highlights the clause in their Recitals that states “[p]ursuant to the Prior

Agreements, Fraunhofer has developed, validated and filed patents covering a

proprietary platform technology (referred to in the Prior Agreements as the

‘Technology’) that uses plants (which have not been genetically modified).”126

According to Fraunhofer, that provision “confirms that the scope of the technology

in which iBio would have ownership and transfer rights had not changed” from the

original TTA.127     Neither the Fifth Amendment nor the Sixth Amendment,



125
      See Eagle Indus., 702 A.2d at 1232 (“If a contract is unambiguous, extrinsic
      evidence may not be used to interpret the intent of the parties, to vary the terms of
      the contract or to create an ambiguity.”).
126
      Fifth Amendment, Recitals; Sixth Amendment, Second Recital.
127
      Def.’s Answering Br. 14.

                                           38
however, amends Section 2(i) of the Fourth Amendment or impacts Section 2.1 of

the TLA, both of which favor iBio’s response to the Threshold Question. Thus,

those two Agreements do not alter my analysis.

      Further, under each of the GAA, the RSA, and the Collaboration Agreement,

iBio provided to either Fraunhofer or another third-party a license to use iBio’s

technology to perform a discrete task.128          Although those Agreements may

describe, in passing, the technology conveyed between Fraunhofer and iBio under

the TTA, the TTA’s amendments, and the TLA, they do not alter the scope thereof.

As such, because I conclude that the relevant provisions of the amended TTA and

the TLA are unambiguous, and because the GAA, the RSA, and the Collaboration




128
      See GAA § 2(a) (“Subject to the terms and conditions of this Agreement, [iBio]
      hereby grants to [Fraunhofer] a fully-paid-up, non-exclusive, non-royalty-bearing
      license to the Technology solely for the purposes of (i) developing and
      manufacturing Global Health Vaccines anywhere in the world and (ii) marketing,
      using, and selling (or otherwise distributing) Global Health Vaccines for Global
      Access Objectives within GAVI Eligible Countries (‘Field of Use’).”); RSA § 2.2
      (“Subject to the terms and conditions of this Agreement, [iBio] hereby grants to
      [Fraunhofer], during the Contract Period, a non-exclusive, non-assignable, non-
      sublicensable, limited, revocable license solely to access and use the Technology
      in order to perform the research for the Project, as set forth in this Agreement.”);
      Collaboration Agreement § D(1) (“Subject to the terms and conditions hereof and
      of any amendment to this Agreement by which a license is extended to Other
      Products, and further to continued compliance with BIO-MANGUINHOS’
      obligations hereunder . . . , [iBio] hereby grants to BIO-MANGUINHOS . . . an
      exclusive, non-assignable, sublicensable, limited, revocable, royalty bearing
      license . . . .”).

                                           39
Agreement are extraneous Agreements that do not amend the TTA or the TLA, I

decline to consider them in the context of the Threshold Question.129

      C.      iBio Did Not Limit or Waive Its Ownership Rights in the Terms of
              Settlement or the Confirmatory Assignment
       On June 30 and July 2, 2013, the parties executed the Terms of Settlement

and the Confirmatory Assignment, respectively. According to Fraunhofer, these

two Agreements fit together in that (1) the Confirmatory Assignment effectuated a

conveyance of the forty-nine patents and patent applications that comprised the

totality of the technology to which iBio is entitled under the TTA and the TLA and

(2) the Terms of Settlement constituted a general release of any other obligations,

rights, or claims that either of the parties had under any of the Agreements

consummated to that point.

             1.      The technology to which iBio is entitled under the TTA and
                     the TLA is not limited to the Confirmatory Assignment
       The parties dispute whether the Confirmatory Assignment is a valid

contract.130 I agree with Fraunhofer that given the Confirmatory Assignment’s

language—including its references to certain of Fraunhofer’s covenants and iBio’s


129
       See supra note 125 and accompanying text.
130
       Oral Arg. Tr. 54 (“[iBio’s Counsel]: . . . And I think it’s an interesting question of
       what Fraunhofer intends by its reference to the confirmatory assignment. . . . [I]n
       their answering brief, at times it seemed as though it might be extrinsic evidence.
       At other times it seemed like maybe they were treating this as part of the terms of
       settlement. But in any case, it is not an agreement. iBio did not sign it.”).

                                             40
rights131—it appears, on its face, to have some contract-like elements. That said,

however, I disagree with Fraunhofer that the Confirmatory Assignment limited the

technology to which iBio is entitled to ownership of under the TTA and the TLA.

In its Recitals, the Confirmatory Assignment references the TLA and indicates that

the parties “agreed, among other things, that certain technology and intellectual

property rights developed by Fraunhofer would be owned exclusively by iBio.”132

The Recitals further noted that “the technology and intellectual rights assigned

pursuant to the [TLA] include the inventions and improvements which are the

subject of and described” in the Appendix to the Confirmatory Assignment. 133 The

body of the Confirmatory Assignment then includes the operative provisions that

purport to convey from Fraunhofer to iBio “Fraunhofer’s entire right, title, and

interest” in the forty-nine patents and patent applications listed in the Appendix in

exchange for the “good and valuable consideration” that iBio provided to




131
      See, e.g., Confirmatory Assignment at 2 (“Fraunhofer covenants that it will, when
      requested, execute, deliver and acknowledge all such further instruments of
      conveyance. . . . This assignment shall inure to the benefit of iBio and its
      successors and assigns and shall be binding on Fraunhofer and its successors and
      assigns.”).
132
      Id., First Recital.
133
      Id., Second Recital.

                                         41
Fraunhofer.134 The Confirmatory Assignment concludes with a notary public’s

official seal witnessing and validating Fraunhofer’s representative’s signature.

      Nothing in the Confirmatory Assignment indicates that the forty-nine

enumerated patents and patent applications constitute the entirety of the technology

conveyed from Fraunhofer to iBio under the TLA.              A plain reading of the

Confirmatory Assignment comports with iBio’s explanation that parties executed

the Confirmatory Assignment to “permit recordation in the U.S. Patent Office of

the transfer from Fraunhofer to iBio of the ownership of U.S. patents and patent

applications.”135

            2.      The Terms of Settlement does not constitute a general
                    release of all of the obligations, rights, or claims between the
                    parties
      The Terms of Settlement is a two-page, seven-section settlement agreement

with terms that parties indicated would be “work[ed] . . . into the Seventh

Amendment to the TTA.”136 Section 6 of the Terms of Settlement provides that

“[t]he Parties mutually release each other from any other accrued claims arising


134
      Id. at 1-5.
135
      Pl.’s Opening Br. 30-31 (citing 35 U.S.C. § 261 (2012) (authorizing the
      assignment of a patent or patent application via a written instrument and noting
      that notarization of such written instrument “shall be prima facie evidence of the
      execution of an assignment, grant or conveyance of a patent or application for
      patent”)).
136
      Terms of Settlement, Recitals.

                                          42
out of the Prior Agreements.”137 Taken in isolation, this provision appears to be a

general release. Fraunhofer contends, therefore, that “iBio released any claims

arising out of the parties’ agreements,” both known and unknown, including

“claims relating to iBio’s purported ownership of intellectual property that existed

as of June 30, 2013” and “any claims after that date.”138

      Because the scope of the Terms of Settlement’s release is at issue,

“application of ejusdem generis [is] permissible.”139 Ejusdem generis is a canon of

contract interpretation that provides as follows:

             [W]here general language follows an enumeration of
             persons or things, by words of particular and specific
             meaning, such general words are not to be construed in
             their widest extent, but are to be held as applying only to
             persons or things of the same general kind or class as
             those specifically mentioned.140

Applying that canon to the release in Section 6 of the Terms of Settlement, I

conclude that the generality of the release is limited by the specificity of the




137
      Id. § 6.
138
      Def.’s Answering Br. 29-33 (citing Adams v. Jankouskas, 452 A.2d 148, 156-57
      (Del. 1982); Hob Tea Room v. Miller, 89 A.2d 851, 856-57 (Del. 1952)).
139
      In re IAC/InterActive Corp., 948 A.2d 471, 495 (Del. Ch. 2008).
140
      Id. at 495-96 (quoting Aspen Advisors LLC v. United Artists Theatre Co., 861
      A.2d 1251, 1265 (Del. 2004)).

                                          43
preceding sections.141 Section 1 of the Terms of Settlement replaces an installment

payment term with a lump-sum payment term, requiring iBio to pay to Fraunhofer

$3 million under the MSA rather than three $1 million payments under the TTA.142

Section 2 releases Fraunhofer’s obligation to make a matching $3 million payment

under the TTA.143 Section 3 provides that “[i]n consideration for the present

transfer by [Fraunhofer] to iBio, or release, of whatever existing claimed

receivables (other than rent) of [Fraunhofer] from iBio that are not otherwise

settled or released by other provisions of this Agreement,” iBio is required to (1)

form an entity, (2) transfer to that entity certain iBio intellectual property to

commercialize anthrax vaccines, and (3) grant Frauhofer a 49% interest in that

entity.144 Section 4 “convert[s] any minimum additional payment” that Fraunhofer

claims under the TTA “into a new agreement pursuant to which [Fraunhofer] will

be entitled to receive payments on iBio revenues from the use of the technology”


141
      See Ross Hldg. & Mgmt. Co. v. Advance Realty Gp., LLC, 2010 WL 1838608, at
      *8 (Del. Ch. Apr. 28, 2010) (“Even absent a true conflict, specific words will limit
      the meaning of general words if it appears from the whole agreement that the
      parties’ purpose was directed solely toward the matter to which the specific words
      or clause relate. Thus, it is an accepted principle that the general words in a
      release are limited always to that thing or those things which were specially in the
      contemplation of the parties at the time when the release was given.” (quoting 11
      WILLISTON ON CONTRACTS § 32:10 (4th ed. 2009))).
142
      Terms of Settlement § 1.
143
      Id. § 2.
144
      Id. § 3.

                                           44
that iBio transfers to the entity referenced in Section 3.145 Section 5 releases iBio’s

claims against Fraunhofer “for reimbursement of allocated IP costs” under the

GAA and “for prior shortfalls in [Fraunhofer’s] matching funding, as required by

the TTA.”146 And, Section 7 states that “[t]he foregoing agreements are subject to

ratification by the Board of Directors of both parties and Fraunhofer Gesellschaft

management.”147

      Thus, all of the Terms of Settlement’s provisions preceding Section 6 relate

to claims between the parties regarding payment terms. Those provisions all either

release or alter various of the parties’ payment obligations under the Agreements,

and, in the context of the Terms of Settlement’s other sections, it appears that the

Agreement’s subject matter is confined to such obligations. I conclude, therefore,

that rather than a general release, Section 6’s “generically-worded ‘other accrued

claims’ must be read as limited to payment obligations between the parties, given

that the specific terms were all directed to payment obligations.”148




145
      Id. § 4.
146
      Id. § 5.
147
      Id. § 7.
148
      Pl.’s Opening Br. 28.

                                          45
      D.      The MSA Does Not Create a Condition Precedent to iBio
              Receiving a Technology Transfer
       Fraunhofer contends that “iBio is not entitled to an operational technology

transfer until it has honored its financial obligations and the parties have executed a

project addendum specifying the terms of the transfer.”149 Although Fraunhofer

acknowledges that the Fourth Amendment obligates it to “facilitate technology

transfer and implementation by or for [iBio],”150 Fraunhofer maintains that the

MSA amended that obligation “to require the parties to execute a ‘project

addendum’ for any services [Fraunhofer] performed, including a technology

transfer.”151 According to Fraunhofer, “[t]he project addendum must identify the



149
       Def.’s Answering Br. 33. The parties distinguish between a title conveyance—
       which was effectuated upon the parties’ consummation of the TLA and under
       which ownership rights over the technology passed from Fraunhofer to iBio—and
       a technology transfer—under which the physical and peripheral items supporting
       the technology will be transferred from Fraunhofer to iBio. See Oral Arg. Tr. 13
       (“[iBio’s Counsel]: . . . [W]hen we talk about general technology transfer, we are
       talking about something that is well-known in the industry, certainly well-known
       to Fraunhofer, which is a process where you go into the facility of the person who
       has the technology -- and there’s protocols for looking at lab notebooks and
       receiving information and things that the technical people would know what to do.
       So I’m distinguishing that from a paper transfer agreement, which we have, for
       example -- you know, in the TLA.”); Def.’s Answering Br. 33 (“[A]lthough title
       has been transferred, iBio is not entitled to an operational technology transfer until
       it has honored its financial obligations and the parties have executed a project
       addendum specifying the terms of the transfer. . . . An operational technology
       transfer can be a time-consuming and expensive process.”).
150
       Id. at 34 (quoting Fourth Amendment § 2(ii)).
151
       Id. (citing MSA §§ 1.1-1.2).

                                             46
specific technology to be transferred, the scope of the services to be provided by

[Fraunhofer] (including its responsibilities, deliverables, milestones, and

protocols), and the budget and terms of payment for the services” before

Fraunhofer executes any such technology transfer.152       To support its position,

Fraunhofer highlights the MTA, under which Fraunhofer agreed, at iBio’s request,

to facilitate a technology transfer to a third-party, Novici Biotech LLC.153 iBio has

not completed a project addendum for the technology transfer that it claims a right

to under the amended TTA and the TLA, based on its understanding that the

Agreements do not require any such project addendum.

      I agree with iBio. The amended TTA and the TLA conveyed ownership of

the relevant technology to iBio.       Pursuant to that conveyance, the Fourth

Amendment requires Fraunhofer to facilitate a technology transfer to iBio,154 and

the TLA requires Fraunhofer “to cooperate with [iBio], both during and after

termination of [the TLA], so that [iBio] may enjoy to the fullest extent the right,




152
      Id.
153
      See MTA, Fourth Recital.
154
      Fourth Amendment § 2(ii).

                                         47
title and interest” in the technology conveyed under the TLA. 155                 That

“cooperation” clause arguably includes a technology transfer.156

      Further, the MSA’s plain language indicates that it was not intended to

create a condition precedent to iBio receiving a technology transfer. The MSA

supplements the TTA and “govern[s] the project activities between [Fraunhofer]

and iBio for the development of pharmaceutical product applications of iBio’s

Technology (each, a ‘Project’).”157 Sections 1.1 and 1.2 of the MSA require a

“Project Addendum” for any “Services” that Fraunhofer performs “in connection

with a Project” and describe the minimum requirements for each Project

Addendum.158 Taking those provisions together, the MSA only requires Project

Addenda for Services Fraunhofer renders in connection with “the development of

pharmaceutical product applications of iBio’s Technology.”159 Section 1.4 of the



155
      TLA § 2.1.
156
      See also TLA § 9.2(iii) (“Fraunhofer shall provide [iBio’s] designated
      representatives and counsel full access to all of Fraunhofer’s records and
      personnel relevant to the Technology and Improvements being assigned hereunder
      and shall otherwise cooperate and assist such [iBio] representatives and counsel
      with actions reasonably required to protect and accomplish technology transfer of
      the Intellectual Property Rights in the assigned Technology and Improvements.”
      (emphasis added)).
157
      MSA, Recital.
158
      Id. §§ 1.1-1.2.
159
      Id., Recital.

                                         48
MSA confirms that the Agreement’s subject matter is limited to Fraunhofer’s

development Services, as that Section requires the parties to establish a “Joint

Development Committee” to “plan, implement and oversee all development

activities with respect to each Project Addendum.”160 As a result, and because the

MSA is silent as to technology transfers, I decline to find that the MSA created a

condition precedent to Fraunhofer’s obligations in Section 2(ii) of the Fourth

Amendment and Sections 2.1 and 9.2(iii) of the TLA.

      The MTA does not alter the above analysis. The parties entered into the

MTA before they entered into the MSA, so it is fair to assume that the MTA does

not represent a project addendum under the MSA.          The MTA also does not

implicate a technology transfer between Fraunhofer and iBio, as it instead relates

to a technology transfer from Fraunhofer to Novici Biotech LLC. Because the

TTA and the TLA explicitly provide for a technology transfer from Fraunhofer to

iBio and no similar provision exists in those Agreements for technology transfers

to other, third-parties, it makes sense that the parties would enter into a separate

agreement to facilitate such a third-party transfer.




160
      Id. § 1.4.2.

                                          49
      E.     iBio’s Complaint and Discovery Responses Do Not Limit Its
             Contractual Arguments
       Fraunhofer avers that iBio’s statements in its Complaint and discovery

responses “limit[] the scope of the technology at issue” in the following ways: (1)

“iBio limits its claims to technology developed under the TTA”; (2) “iBio limits its

claims to proprietary know-how”; and (3) “iBio specifies that the technology at

issue is limited to ‘launch vectors’ and non-genetically-modified plants.”161

According to Fraunhofer, those statements constitute “[v]oluntary and knowing

concessions of fact made by a party during judicial proceedings”—i.e., “judicial

admissions”—that are “binding both upon the party against whom they operate,

and upon the court.”162 I review each of those three categories of statements

seriatim and conclude that those statements do not limit iBio’s response to the

Threshold Question.

       First, in the Complaint, although iBio at times appears to claim a right only

to technology developed under the TTA,163 iBio also, at other times, acknowledges



161
       Def.’s Answering Br. 3-4.
162
       Merritt v. United Parcel Serv., 956 A.2d 1196, 1201-02 (Del. 2008).
163
       See, e.g., Compl. ¶ 107 (“iBio is entitled to an order of specific performance,
       requiring Fraunhofer to confirm transfer of title to all technology developed
       pursuant to the TTA, as amended and supplemented, through December 31, 2014,
       and to facilitate technology transfer to iBio of all information concerning such
       technology.”).

                                           50
its comprehensive ownership rights over “[a]ll technology and intellectual property

. . . whether previously developed or owned by [Fraunhofer], developed for [iBio]

pursuant to the TTA, or otherwise.”164         Hence, I disagree that the Complaint

contains a judicial admission that iBio’s claims are limited to technology

developed under the TTA.

      Second, Fraunhofer points to both the Complaint and to iBio’s Responses to

Fraunhofer’s First Set of Interrogatories as evidence that iBio’s claims are limited

to “proprietary know-how” and exclude “proprietary rights under patent, copyright,

trademark, and design patent or industrial design law.”165 I agree that iBio’s

response to the Threshold Question confirms that its claims are limited to

“proprietary” intellectual property rights over the technology. 166 Nothing in iBio’s

Complaint or discovery responses, however, indicates that its claims are limited to

“know-how.” In the Complaint, iBio alleges that its “proprietary rights in the

technology include ownership rights to numerous patents and to valuable



164
      Id. ¶ 54 (quoting TLA, App. A); accord id. ¶ 57 (“Thus, iBio’s ownership rights in
      ‘the Technology and Improvements, including the Intellectual Property Rights
      relating thereto’ are comprehensive, and encompass all conceivable proprietary
      rights developed by Fraunhofer ‘in the area of plant-based manufacturing
      technologies, techniques and methodologies and associated improvements.’”
      (quoting TLA § 8.1, App. A)).
165
      Def.’s Answering Br. 6-7
166
      See supra text accompanying note 34.

                                          51
unpatented aspects of the technology such as extensive confidential know-how.”167

The words “include” and “such as” indicate that “know-how” is demonstrative

rather than exhaustive, and other allegations in the Complaint confirm the broad

scope of iBio’s claims.168

      In addition, in its Responses to Fraunhofer’s First Set of Interrogatories, iBio

does not, as Fraunhofer claims, “confirm that its claims are not based on

proprietary rights under patent, copyright, trademark, and design patent or

industrial design law.”169 Rather, iBio’s Responses merely confirm that its claims

are for breach of contract rather than for misappropriation of trade secrets.170 In so

confirming, iBio expressly stated that its “claims include all technology, including

all know how, confidential and trade secret information, without need for

differentiation.”171 Such statements are consistent with iBio’s response to the

Threshold Question.


167
      Compl. ¶ 9.
168
      See, e.g., id. ¶ 57 (“iBio’s ownership rights . . . encompass all conceivable
      proprietary rights developed by Fraunhofer . . . .”).
169
      Def.’s Answering Br. 6.
170
      Id., Ex. 2 at 10-11 (“The Verified Amended Complaint has not set forth a claim
      for misappropriation of trade secrets under the Delaware statute . . . although iBio
      reserves the right to bring a claim that Fraunhofer has improperly used for, or
      disclosed to, third parties information of iBio that qualifies as trade secrets. . . .
      iBio’s claims are based in contract.”).
171
      Id. at 11.
                                            52
       Third, Fraunhofer cites to certain of the Complaint’s allegations regarding

the technology that Fraunhofer developed for iBio to support its contention that

iBio’s claims are limited to “launch vectors” or “non-genetically modified plants.”

For example, the Complaint states that “iBio’s technology uses ‘launch vectors’—

the vehicles for transporting DNA from one cell to another—to rapidly engineer

and produce high levels of target proteins in non-genetically-modified plants.”172 I

reject the notion that such background descriptions of the parties’ development

work constitutes a binding limitation on iBio’s claimed technology. Nothing in the

wording of those allegations indicates that iBio voluntarily and knowingly

conceded173 that its claims were limited to “launch vectors” or “non-genetically

modified plants,” especially in the presence of iBio’s other allegations asserting

ownership over a broad range of intellectual property rights.174

      F.     iBio’s Ownership Rights Only Extend to Technology Developed
             Through December 31, 2014
       Fraunhofer’s final argument is that its “obligation to develop technology for

iBio and transfer technology to iBio ended on December 31, 2014.”175 I agree.




172
       Compl. ¶ 5.
173
       Merritt, 956 A.2d at 1201-02.
174
       Compl. ¶ 57.
175
       Def.’s Answering Br. 29.

                                         53
Section 2 of the Fourth Amendment extends the TTA through December 31, 2014,

requiring Fraunhofer to continue to develop and transfer to iBio the relevant

technology.176    Moreover, the Complaint confirms that iBio only seeks a

declaratory judgment regarding its ownership rights over the technology that

Fraunhofer developed through that date.177

      iBio argues, in its reply brief, that it is entitled to all Improvements,

“regardless of when made,” and that any Improvements “must be included in

Fraunhofer’s technology transfer to iBio.”178 Yet, that position is contradicted

directly by Section 2 of the Fourth Amendment, which only obligates Fraunhofer

to “facilitate technology transfer and implementation by or for [iBio]” through

December 31, 2014.179 As such, iBio fails to point to any contractual provisions

that prohibit Fraunhofer from developing additional Improvements or require it to

transfer any such Improvements to iBio.




176
      Fourth Amendment § 2.
177
      Compl. ¶ 97 (“iBio is entitled to a declaratory judgment that: (i) iBio is the
      exclusive owner of all right, title, and interest in and to all technology developed
      by Fraunhofer through December 31, 2014 . . . .” (emphasis added)).
178
      Pl.’s Reply Br. 19.
179
      Fourth Amendment § 2.

                                           54
III.    CONCLUSION
        For the foregoing reasons, I answer the Threshold Question in iBio’s favor,

  except to the extent that iBio contends that it is entitled to Improvements made

  beyond December 31, 2014.

        IT IS SO ORDERED.




                                         55